Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied effective assistance of counsel. From our review of the evidence, law and circumstances of this case, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147). Defendant further contends that prosecutorial misconduct mandates reversal. That issue has not been preserved for review since no objection was raised at trial (see, CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324). Moreover, the cumulative effect of the asserted errors did not *972deprive defendant of a fair trial and we find no basis for reversing the conviction in the interest of justice (CPL 470.15 [6]; People v McCormick, 100 AD2d 723; cf, People v Balkum, 94 AD2d 933).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Onondaga County Court, Burke, J. — criminal possession forged instrument, second degree.) Present — Dillon, P. J., Callahan, Denman, Lawton and Davis, JJ.